DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     COURTNAY MONTGOMERY,
                           Appellant,

                                    v.

  THE NORTHERN TRUST COMPANY and HILDA SANTANA, as Co-
  Trustees of the Mary M. Montgomery Trust Dated July 28, 2006, as
amended, and JOHN CRAMER and JOHN NEASON, as Co-Guardians of
                        Mary M. Montgomery,
                             Appellees.

                              No. 4D17-1346

                           [January 25, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Rosemarie     Scher,    Judge;    L.T.   Case     No.
502016CC008541XXXXNB.

  Jennifer S. Carroll of Law Offices of Jennifer S. Carroll, P.A., Palm
Beach Gardens, for appellant.

   Andrew A. Harris and Philip Burlington of Burlington & Rockenbach,
P.A., West Palm Beach, Joseph John Farina of Boyes, Farina & Matwiczyk,
P.A., Palm Beach Gardens, Edward Downey and R. Lee McElroy IV, of
Downey McElroy, P.A., Palm Beach Gardens, Kathryn Lewis Perrin of
Kitroser & Associates, North Palm Beach, and Lawrence J. Miller and Sean
M. Lebowitz of Gutter Chaves Josepher Rubin Forman Fleisher Miller, P.A.,
Boca Raton, for appellees.

PER CURIAM.

   Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.